Citation Nr: 0933082	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as a body rash, to include Leishmaniasis and 
vitiligo.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1974 to June 1976 
and from February 2003 to July 2004 with Reserve service 
between these periods.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, Puerto Rico.  This claim was previously remanded by 
the Board in August 2008 for additional evidentiary 
development.  Such development has taken place and appellate 
review may now proceed.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
Leishmaniasis.  

2.  The Veteran's vitiligo was diagnosed prior to active 
duty, and the preponderance of the evidence demonstrates that 
this condition was not aggravated by the Veteran's active 
military service.  

3.  The Veteran does not have any other skin condition that 
manifested during, or as a result of, his active military 
service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a skin disorder, claimed as a body rash, to 
include Leishmaniasis and vitiligo, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claim 
in a March 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records, and made several attempts to retrieve the 
Veteran's National Guard records.  While some of the 
Veteran's National Guard records have been obtained, VA was 
informed by the Puerto Rico National Guard in July 2005 that 
no additional records could be found for this Veteran.  Also, 
the Veteran received a VA medical examination in April 2009, 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a skin disorder, claimed as a body rash, to 
include Leishmaniasis and vitiligo.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for a skin 
disorder.  As outlined below, the evidence demonstrates that 
the Veteran does not have Leishmaniasis and that the 
Veteran's vitiligo did not manifest during active duty.  As 
such, service connection is not warranted.  

The evidence of record demonstrates that the Veteran did not 
suffer from a chronic skin condition during his period of 
active duty from June 1974 to June 1976.  While there are no 
medical records from this period of service, subsequent 
treatment records establish that the Veteran did not suffer 
from a chronic skin disorder upon separation in June 1976.  
According to a May 1993 Reserve service examination, the 
Veteran denied having, or ever having had, skin diseases.  An 
April 1998 Reserve service examination found the Veteran's 
skin to be normal at this time.  Therefore, the evidence 
demonstrates that the Veteran did not suffer from a chronic 
skin condition at this time.  

The first evidence of record of a skin condition is a May 
2001 VA outpatient treatment record.  The Veteran was noted 
to have a white lesion at the lateral aspect of the right 
thigh.  According to a December 2001 VA outpatient treatment 
record, the Veteran was complaining of itching of the skin 
with a white lesion at the right thigh.  The physician noted 
a need to rule out vitiligo.  An October 2002 VA outpatient 
treatment note indicates that the Veteran was diagnosed with 
vitiligo.  This evidence suggests that the Veteran's vitiligo 
manifested during a period of inactive duty.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

The Veteran's service treatment records do not demonstrate 
that the Veteran's vitiligo was aggravated by military 
service or that the Veteran acquired an additional skin 
disorder during his period of active duty from February 2003 
to July 2004.  The records demonstrate that the Veteran was 
treated for numerous sand flea bites during service.  In June 
2003, the Veteran was treated for a body rash.  It was noted 
that the Veteran had sand flea bites that were irritated due 
to scratching.  A note was filed with the Veteran's service 
medical records at this time indicating that he was at high 
risk for Leishmaniasis because of these bites.  According to 
a March 2004 treatment record, the Veteran had multiple 
insect bites.  However, it was noted that these bites were 
not consistent with Leishmaniasis at this time.  A June 2004 
treatment record also indicates that the Veteran had 
hyperpigmented macules on the left posterior thigh that were 
superficial and an insect bite that was healing well.  
Finally, according to the Veteran's post-deployment health 
assessment of December 2004, the Veteran reported having skin 
diseases and/or rashes and he expressed a concern of having 
possible Leishmaniasis of the left neck.  However, no 
diagnosis of Leishmaniasis was actually assigned at this 
time.  While the Veteran's service medical records do 
demonstrate a history of bug bites, they do not reflect that 
the Veteran was acquired a chronic skin disease during active 
service, or that his preexisting vitiligo was aggravated by 
military service.  

The Veteran was afforded a VA general examination in May 
2005.  The examiner noted that the Veteran had white patches 
on his skin that were noted a few weeks earlier.  The 
examiner concluded that these patches were non-pruritic.  The 
examiner also noted several white small macules in the face 
and arms with no associated erythema.  No diagnoses regarding 
the Veteran's skin were offered at this time.  

The Veteran was afforded a VA skin examination in April 2009.  
During the examination, the Veteran described having 
depigmented macules on the right lumbar and right thigh areas 
that appeared during military service.  He also complained of 
recurrent painful lesions mostly over his chest and abdomen 
that he believed started during military service as well.  
The Veteran denied having any prior treatment for vitiligo or 
a skin rash.  The examiner found evidence of depigmented 
macules on the right lumbar area and right thigh showing some 
linearity that covered approximately 2 percent of the entire 
skin.  No exposed skin was affected.  The examiner also 
described an erythematous papule with surrounding redness on 
the chest that covered less than 1 percent of the entire 
skin.  Again, there was no exposed skin affected.  

The examiner diagnosed the Veteran with segmented vitiligo, 
folliculitis, and post-inflammatory hyperpigmentation.  
However, the examiner concluded that the Veteran did not 
suffer from Leishmaniasis.  Upon review of the Veteran's 
claims file, the examiner concluded that there was no 
evidence to suggest that the Veteran developed vitiligo 
during military service.  The final opinion was that it was 
less likely than not that the Veteran had vitiligo that 
started during military service, or that was aggravated by 
military service.  The examiner also noted that while the 
Veteran did suffer from insect bites during military service, 
these were not related to his current folliculitis or claimed 
Leishmaniasis.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to service connection for a skin 
disorder, to include vitiligo and Leishmaniasis.  Regarding 
the Veteran's claim of Leishmaniasis, the evidence of record 
establishes that the Veteran does not suffer from this 
disorder.  As previously mentioned, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a 
medical diagnosis of Leishmaniasis, service connection may 
not be granted for this condition.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The evidence also demonstrates that the Veteran is not 
entitled to service connection for vitiligo either.  The 
record indicates that the Veteran was diagnosed with vitiligo 
no later than October 2002.  Since the Veteran was not on 
active duty at this time, the evidence must demonstrate that 
the Veteran's vitiligo was aggravated by the Veteran's 
subsequent active duty.  See 38 U.S.C.A. § 1153.  However, 
according to the April 2009 VA examiner, there was no 
evidence of record to suggest that the Veteran's vitiligo was 
aggravated by the Veteran's military service.  As such, the 
Veteran's preexisting vitiligo was not aggravated by his 
military service.  

The Veteran has also alleged that he is entitled to service 
connection for a "body rash" in general.  However, the only 
other skin disorder found by the April 2009 VA dermatologist 
was folliculitis.  The examiner concluded that this condition 
was not related to the Veteran's in-service insect bites 
either.  There is also no evidence of a diagnosis of chronic 
folliculitis during military service.  As such, service 
connection is not warranted for a "body rash" or any other 
skin disorder.  

Finally, the Board has considered the Veteran's statements 
relating his skin condition to military service.  While the 
Veteran is competent, as a layperson, to provide information 
as to whether he currently has a rash, he is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran is not competent to diagnose himself 
with a skin condition or provide an etiological opinion 
relating his current symptomatology to military service.  As 
such, this opinion is of no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a skin disorder, claimed as a body 
rash, to include Leishmaniasis and vitiligo, must be denied.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as a body rash, to include Leishmaniasis and 
vitiligo, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


